DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s communication filed on June 1, 2021.   Claims 1 – 18 are pending in the application.

Objection to the Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
       The current abstract is 260 words in length. Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Re claim 16: is rendered indefinite because the recitation “the re-posted smart contract” in the 2nd limitation lacks sufficient antecedent basis in the claims.  The first limitation recites a smart contract between a buyer and seller and re-posting of an opportunity (a potential to purchase an interest in an asset). 
    Further, the 3rd limitation recites “implementing the smart contract” which is recited in the first limitation.  However, if an associated contract has been implemented as recited in the first limitation, it is unclear how the initial smart contract is being implemented by these claim limitations.  It appears that the “smart contract” of the 3rd limitation is the “associated contract” as recited in the first limitation, which is the interpretation used for examining. Clarification is requested.  

  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 is rejected under 35 USC 101 as directed to non-statutory subject matter.  Examiner notes that “computer program product comprising a computer readable memory” can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  When the broadest reasonable interpretation of “computer program product comprising a computer readable memory” in light of the specification (particularly paragraph 84) as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 USC 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to computer program product comprising a computer readable memory that can be a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 USC 101 as being directed to non-statutory subject matter. Accordingly, claim 18 is rejected under 35 USC 101.  Amending the claim such that the computer program product is non-transitory would overcome the rejection. 
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. Additionally, claim 18, if amended to recite a statutory category of invention, would be rejected similarly. 
Step 1 
Claim 1 (and dependent claims 9-16) is directed to a method; claim 17 is directed to a system that comprises a memory, a communication interface and one or more processors (i.e., a machine). Both are statutory categories of invention.  (Step 1: yes).
   
Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
        identifying an asset,  dividing at least a portion of the asset into one or more shares of the asset, and determining a monetary value of each of the one or more shares of the asset;
     submitting the one or more shares for verification by a third party verifier; 
    posting an opportunity for each of the one or more shares, wherein the opportunity is an offer for a buyer to acquire one of the one or more shares of the asset according to terms and conditions as described in a…contract, each said opportunity being posted by the seller…, each said opportunity and associated…contract being recorded…; 
    if the terms and conditions of the…contract are deemed acceptable by the buyer, receiving an offer for payment from the buyer, the offer for payment being entered by the buyer…; 
    if each available opportunity receives an offer for payment, accepting each said offer for payment from each respective buyer to implement the smart contract and transfer a respective share in the asset to the respective buyer, the offer being accepted by the seller…to complete the transaction according to the terms and conditions of the…contract; and 
    validating the transaction by a third party validator and recording the transaction…; 
    wherein the terms and conditions described in the…contract include the monetary value of the share of the asset and the time period for which the share of the asset is held by the buyer, and wherein at the end of the time period, the share of the asset is liquidated according to the terms and conditions of the…contract.

    Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes commercial interaction or legal interactions (i.e., interactions in the claim encompassing agreements in the form of contracts -  offering for purchase identified and verified asset shares, establishing terms and conditions of contract, engaging in transaction based on contract terms and conditions, validating and recording said transaction).  The recited computer elements – e.g., interface, website, platform, blockchain - do not necessarily preclude the claim from reciting an abstract idea.  (Step 2A Prong 1: yes)  

Step 2A Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to
which the independent claim(s) are directed does not include additional elements that integrate the abstract idea into a practical application.  The claim recites additional elements recited at a high level of generality – interface, website, platform, blockchain (a database), a smart contract (computer program) - being used to facilitate the abstract idea. (See MPEP 2106.05(f))  The computer elements are described in the specification - a interface (paras 11, 23, describing as being used to access internet-based platform and communicate information);  platform (e.g., paras 4, 23, described as internet based indicating use of a computer); blockchain (paras 30, 35 (basically a record storage) used to perform its normal functioning of storing information); smart contract (computer program (paras 19, 22)); .  Each of these additional elements, individually or in combination, does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea that is not integrated into a practical application (Step 2A Prong 2: No).    
  
Step 2B
Under step 2B, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea.  Here, the recited additional elements – interface, website, platform, blockchain (a database), a smart contract (software)  - when considered separately and as an ordered combination, do not amount to an inventive concept, since, as stated above in step 2A Prong 2 analysis, the claims are simply using these additional elements such that they amount to no more than mere instructions to apply the abstract idea using these components or merely uses computer/software as tools to facilitate an abstract idea. (MPEP 2106.05(f)).  Merely applying the exception using generic components (the computing components) and software performing in its normal capacity cannot provide an inventive concept These additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the abstract idea because they do not meaningfully limit practice of the abstract idea. (Step 2B: No)    

   Similar arguments are applicable to independent system claim 17, as limitations are similar to limitations of claim 1).      
   Similar arguments would also be applicable to independent claim 18, provided it is amended to recite a statutory category of invention (see paragraph 4 above). 
NOTE: a correction of claim 18 to recite a statutory category would result in analysis of the memory and computer as additional elements being used to implement the abstract idea, similar to claim 1).     

Dependent claims 2-16, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.    
    Dependent claims 2-16 further define the abstract idea present in independent claim 1, from which these claims respectively depend.  Specifically, the claims further describe limitations related to managing performance of a contract – e.g., modifying of terms, validating and recording transaction (clm 2); identifying the asset and its verification (clms 3, 4, 8, 9, 10, 11); liquidation terms of the asset (clms 5, 6); posting a contract opportunity (para 7); payment terms of contract (clms 12, 13, 14, 15); contract terms that allow reposting and contract actions – offer, acceptance, validation, recording (clm 16).      
    Under step 2A prong 2:  the following dependent claims recite additional elements  - interface (clm 2, 12, 16), smart contract and blockchain (clms 2, 16), website (clm 16), distributed public ledger (clm 7, similar to blockchain (see para 35 of specification) )-  for which arguments as presented for these or similar elements in claim 1 are applicable.  
These additional elements are merely being used as tools to implement the abstract idea. (See MPEP 2106.05(f)).  Each of these additional elements, individually or in combination, does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea that is not integrated into a practical application. 
   Under step 2B:  The additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea.  Here, the recited additional elements when considered separately and as an ordered combination, do not amount to an inventive concept, since, as stated above in step 2A Prong 2 analysis, the claims are simply using these additional elements such that they amount to no more than mere instructions to apply the abstract idea using components functioning in their normal capacity or merely uses a computer/software as a tool to perform an abstract idea. (MPEP 2106.05(f)).  Merely applying the exception using generic computing components and utilizing software performing in its normal capacity cannot provide an inventive concept.  These additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the abstract idea because they do not meaningfully limit practice of the abstract idea.     
   In sum, these dependent claims 2-16 do not add any additional element or subject matter that integrates the abstract idea into a practical application or results in something significantly more than the abstract idea that would result in the claims being directed to patent eligible subject matter.
For the reasons stated above, claims 1-17 (and 18 if amended to recite a statutory category of invention) are not patent eligible under 35 USC 101.

Claim Interpretation
Applicant has presented dependent claims 3-12 with multiple alternative dependencies to either claim 1 or claim 2 (which of itself depends from claim 1).  For examining and the application of prior art, claims 3-12 are interpreted as depending from claim 1.  In addition, claims 17 and 18 are interpreted as a system and computer program product for carrying out the method of claim 1.   NOTE: the alternative recitation of claim 2 recited as “or 2” in claims 3-12, 17 and 18 is placed within brackets [  ] merely to maintain applicant’s original claim presentation in this action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al. (U.S. 2019/0318433) in view of Ramadoss et al. (U.S. 2020/0042989), and in further in view of Coleman (WO01/54030) and Youb et al. (U.S. 2019/0080392).
   Re claim 1:  McGee shows a method for monetizing a physical asset owned by a seller using an Internet-based platform accessible via a website interface configured to facilitate a transaction between the seller and at least one buyer (paras 66, 76, 185, 186, showing website accessible by buyers/ sellers), the method comprising the steps of:
      identifying an asset (para 68 showing investors buying into property (an asset)), 
dividing at least a portion of the asset into one or more shares of the asset (para 68, showing investors may receive partial ownership (through tokenization) of that asset in conjunction with para 105 that shows direct sales between buyers and sellers), and determining a monetary value of each of the one or more shares of the asset (para 68 in conjunction with para 133 where a seller indicates the value of real estate he wishes to sell).  
   Regarding the 3rd claim limitation that recites posting an opportunity, each said opportunity and associated smart contract being recorded on a blockchain, McGee further shows an agreement between buyer and seller being recorded on and enforced through a smart contract on a blockchain (paras 73…The marketplace may identify a rule associated with the detected event, and perform one or more operations consistent with the rule. The detected event may correspond to a payment for a real estate purchase…. The operations performed may be in accordance with one or more terms or conditions of a contractual agreement (e.g., a smart contract) between users of the marketplace to effect a step in the real estate process occurring between said users. Thus, the blockchain integration can facilitate smart contracts being incorporated in the marketplace to establish and enforce the obligations of the users in the real estate process they engage in with each other.); and 
   …recording the transaction on the blockchain (paras 72… Embodiments of the real estate marketplace platform and app may be integrated or otherwise incorporated with blockchain technology and para 74, showing smart contract transaction recorded on blockchain…Blockchain technologies can function to enforce a smart contract and record the events occurring in relation to such enforcement. For example, enforcement of a term to disburse funds to a seller user occurring upon acceptance of the statement of accounts for the sale of real estate may occur in a smart contract for a real estate process. The enforcement will be a computer generated transfer of funds from the buyer user's financial institution account to a seller user's financial institution account. The funds will be transferred automatically, upon the event set out in the smart contract as the trigger for the transfer of funds. Blockchain will generate a ledger confirmation, such as one or more blocks, that is a record of the transfer of funds.)

   McGee does not expressly show submitting the one or more shares for verification by a third party verifier or validating the transaction by a third party validator; 
Ramadoss shows submitting the one or more shares for verification by a third party verifier (para 158… when a transaction is attempted by the seller…, the system…may verify the authenticity of the asset being sold…) and   validating the transaction by a third party validator (paras 157… the processing server…may provide the transaction message or data included therein to the insurance or bank…, which may initiate the blockchain transaction, such as after evaluating risk for the transaction, assessing if the seller…has sufficient rights in the asset being sold). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee by the means to verify assets for sale and transactions involving them as in Ramadoss. One of ordinary skill would have been motivated to make this modification to reduce a chance of fraud wherein those engaging in transactions actually are empowered to performs such activity.

    McGee indicates the establishment of a contract inclusive of a smart contract (para 113 and paragraphs identified above) in addition to the bracketed [ ] limitations as noted below, but McGee and Ramadoss do not expressly show broadly the particular steps to establish a contract to purchase an asset as are shown in Coleman as follows:
   posting an opportunity [for each of the one or more shares that are shown above in McGee], wherein the opportunity is an offer for a buyer to acquire [one of the one or more shares of the asset that are shown above in McGee] according to terms and conditions as described in a [smart contract as shown in McGee] contract, each said opportunity being posted by the seller via a seller interface on the website (pg. 6… a system according to the invention, by which buyers and sellers…can negotiate the purchase and sale of such equipment over the Internet. Using a standard web browser, e.g., Internet Explorer, buyers and sellers can connect to a website (operated by a website server) via the Internet. The website server has application software programmed to implement the negotiating functions in conjunction with pg.1, lines 22-24, pg. 3, lines 19-23 describing the seller interface; pg. 8, lines 11-12…The buyer and seller pages…allow the user to create…a listing (describing an item that is for sale); pg 9, lines 2-7…a seller can create a listing describing an item for sale by clicking on the sell tab 56, entering the user's seller page 24, and clicking on the "create new listing" button 64 to enter the "listing document manager" window 68. This window provides a box 100 containing text fields into which the seller can enter information regarding the item for sale.), [each said opportunity and associated smart contract being recorded on a blockchain as shown above in McGee]; 
    if the terms and conditions of the [smart contract as shown above in McGee] contract are deemed acceptable by the buyer, receiving an offer for payment from the buyer, the offer for payment being entered by the buyer via a buyer interface on the website 
(pg. 13, lines 1-6…After the seller posts a revised contract, the buyer can choose to either accept the posted contract…If the buyer chooses to accept the current version of the contract, the buyer semaphore in the "deal accepted" box 128 will be activated) in conjunction with pg.1, lines 22-24, pg. 3, lines 19-23 describing the buyer interface;
 pg. 15, lines 6-12…The seller cannot accept the contract prior to acceptance by the buyer. If, at any stage in negotiations, the buyer accepts the contract, the seller can then acknowledge the buyer's acceptance…The seller cannot edit the contract once the buyer has accepted - the seller must either acknowledge the buyer's acceptance…Once the seller has accepted, the transaction is completed and the contract is frozen.);

    if each available opportunity receives an offer for payment, accepting each said offer for payment from each respective buyer to implement the [smart contract as shown above in McGee] contract [and transfer a respective share in the asset to the respective buyer as shown in McGee above - para 68 showing investors buying at least a portion of the asset into one or more shares of the asset (through tokenization)], the offer being accepted by the seller via the seller interface to complete the transaction according to the terms and conditions of the [smart contract as shown above in McGee] contract
(pg. 15, lines 6-12…The seller cannot accept the contract prior to acceptance by the buyer. If, at any stage in negotiations, the buyer accepts the contract, the seller can then acknowledge the buyer's acceptance…The seller cannot edit the contract once the buyer has accepted - the seller must either acknowledge the buyer's acceptance…Once the seller has accepted, the transaction is completed and the contract is frozen.)
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee and the means to verify assets for sale and transactions involving them as in Ramadoss by the general process of engaging in commercial transactions to purchase assets of Coleman.  One of ordinary skill would have been motivated to make this modification to provide to buyers and sellers an easily useable interface to engage contract creation, negotiation and completion.    
   McGee, Ramadoss and Coleman do not expressly show but Youb shows wherein the terms and conditions described in the smart contract include the monetary value of the share of the asset and the time period for which the share of the asset is held by the buyer, and wherein at the end of the time period, the share of the asset is liquidated
according to the terms and conditions of the smart contract (paras 89, showing smart contract with tokens with a value and that  provide for future redemption (indicative of a time period)).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee, the means to verify assets for sale and transactions involving them as in Ramadoss and the process of engaging in commercial transactions of Coleman by the description of contract terms as in Youb.  One of ordinary skill would have been motivated to make this modification to clearly define terms for the buyers and sellers of assets.  
  
   Re claim 2: McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1. 
    McGee, from claim 1, shows an agreement between buyer and seller for sale/purchase of an asset being recorded on and enforced through a smart contract on a blockchain (para 68 showing investors buying into property (an asset), showing investors may receive partial ownership (i.e., shares) (through tokenization) of that asset in conjunction with para 73…The marketplace may identify a rule associated with the detected event, and perform one or more operations consistent with the rule. The detected event may correspond to a payment for a real estate purchase…. The operations performed may be in accordance with one or more terms or conditions of a contractual agreement (e.g., a smart contract) between users of the marketplace to effect a step in the real estate process occurring between said users. Thus, the blockchain integration can facilitate smart contracts being incorporated in the marketplace to establish and enforce the obligations of the users in the real estate process they engage in with each other.); and 
   …recording the transaction on the blockchain (paras 72… Embodiments of the real estate marketplace platform and app may be integrated or otherwise incorporated with blockchain technology and para 74, showing smart contract transaction recorded on blockchain…Blockchain technologies can function to enforce a smart contract and record the events occurring in relation to such enforcement. For example, enforcement of a term to disburse funds to a seller user occurring upon acceptance of the statement of accounts for the sale of real estate may occur in a smart contract for a real estate process. The enforcement will be a computer generated transfer of funds from the buyer user's financial institution account to a seller user's financial institution account. The funds will be transferred automatically, upon the event set out in the smart contract as the trigger for the transfer of funds. Blockchain will generate a ledger confirmation, such as one or more blocks, that is a record of the transfer of funds.)
   Ramadoss further shows validating the transaction by a third party validator (paras 157… the processing server…may provide the transaction message or data included therein to the insurance or bank…, which may initiate the blockchain transaction, such as after evaluating risk for the transaction, assessing if the seller…has sufficient rights in the asset being sold). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee by the means to verify assets for sale and transactions involving them as in Ramadoss. One of ordinary skill would have been motivated to make this modification to reduce a chance of fraud by users engaging in transactions.
  Coleman further shows steps that modify contract terms for a buyer and seller to agree to as follows:
   wherein if each available opportunity does not receive an offer for payment, the method further comprises the steps of: 
     modifying the terms and conditions of the smart contract for acquisition of the one or more shares of the asset to generate a modified [smart contract as shown in McGee] contract, the modifications being made by the seller via the seller interface
 (pg. 13, lines 1-13…After the seller posts a revised contract, the buyer can choose to either accept the posted contract, …or propose changes to the contract by sending the seller a message (Examiner interprets as the available opportunity not receiving an offer, rather receiving a request for different terms)…If the buyer wishes to send the seller a message, the buyer can do so…The seller, in turn, can respond by editing the contract and posting a revised contract (e.g., incorporating the terms suggested by the buyer or other terms acceptable to the seller)); and 
    if the terms and conditions of the modified [smart contract as shown in McGee] contract are deemed acceptable by a buyer, receiving an offer for payment from the buyer, the offer for payment being entered by the buyer via the buyer interface 
(pg. 13, lines 1-13 and 14-15, indicating continuing negotiating until agreement reached - pg. 13, lines 1-6…After the seller posts a revised contract, the buyer can choose to either accept the posted contract…If the buyer chooses to accept the current version of the contract, the buyer semaphore in the "deal accepted" box 128 will be activated) in conjunction with pg.1, lines 22-24, pg. 3, lines 19-23 describing the buyer interface); and 
 
        if each available opportunity receives an offer for payment, accepting each said offer for payment from each respective buyer to implement the modified [smart contract as shown above in McGee] contract [and transfer a respective share in the asset to the respective buyer as shown in McGee above - para 68 showing investors buying at least a portion of the asset into one or more shares of the asset (through tokenization)], the offer being accepted by the seller via the seller interface to complete the transaction according to the terms and conditions of the modified [smart contract as shown above in McGee] contract
(pg. 15, lines 6-12…The seller cannot accept the contract prior to acceptance by the buyer. If, at any stage in negotiations, the buyer accepts the contract, the seller can then acknowledge the buyer's acceptance…The seller cannot edit the contract once the buyer has accepted - the seller must either acknowledge the buyer's acceptance…Once the seller has accepted, the transaction is completed and the contract is frozen.)
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee and the means to verify assets for sale and transactions involving them as in Ramadoss by the process of engaging in commercial transactions relevant to a modified contract as in Coleman.  One of ordinary skill would have been motivated to make this modification as the contracting process itself would remain the same as regards modified terms as put forward by a buyer.      
   Re claim 3:   McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1 [or 2].
    Youb further shows wherein the one or more shares of the asset comprise the entire asset (para 89, 90, 106…showing example of tokens representing shares in an asset).  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the marketplace wherein real estate assets can be bought and sold of McGee, the means to verify assets for sale and transactions involving them as in Ramadoss, the process of engaging in commercial transactions of Coleman and the description of contract terms as in Youb by the identification of the asset as in Youb.  One of ordinary skill would have been motivated to make this modification to provide flexibility to sellers as to types and amounts of assets that may be the subject of transactions.   
   Re claim 4:  McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1 [or 2].
    Youb further shows wherein the one or more shares of the asset comprise a portion of the asset (para 89, 90, 106…showing example of tokens representing shares in an asset). 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the marketplace wherein real estate assets can be bought and sold of McGee, the means to verify assets for sale and transactions involving them as in Ramadoss, the process of engaging in commercial transactions of Coleman and the description of contract terms as in Youb by the identification of the asset as in Youb.  One of ordinary skill would have been motivated to make this modification to provide flexibility to sellers as to types and amounts of assets that may be the subject of transactions.    
   Re claim 5:  McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1 [or 2].
   Youb further shows wherein the liquidation of the share of the asset comprises sale back to the original seller (para 104… It is therefore an object to provide a token, representing an interest in a smart contract, the smart contract representing an agreement, secured by a security interest in the real property or a right in real property, to return the token within a predetermined period).     
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the marketplace wherein real estate assets can be bought and sold of McGee, the means to verify assets for sale and transactions involving them as in Ramadoss, the process of engaging in commercial transactions of Coleman and the description of contract terms as in Youb by the specification of a final disposition of an asset as in Youb.  One of ordinary skill would have been motivated to make this modification to provide flexibility to sellers of assets and the setting of contract terms they may wish to establish for potential buyers.
   Re claim 6:  McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1 [or 2].
     Youb further shows wherein the liquidation of the share of the asset comprises sale to a third party purchaser (para 89… The present technology therefore features an asset which is subject to a legally-enforceable security interest, to secure a debt, which may be denominated in currency or a value of a commodity. In exchange for a sum, a series of tokens are generated and issued. The tokens are subject to a contract which provides for a future redemption, at a value secured by the security interest. The contract itself may be a smart contract, which includes automatically implemented rules and features, which in some cases may be independent of sovereigns, and has aspects which are enforced independent of the parties and their agents. The tokens may be traded on an exchange which relies on a blockchain. The future redemption may provide different options, such as currency, commodities, renewal upon terms, or otherwise.)
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the marketplace wherein real estate assets can be bought and sold of McGee, the means to verify assets for sale and transactions involving them as in Ramadoss, the process of engaging in commercial transactions of Coleman and the description of contract terms as in Youb by the specification of a final disposition of an asset as in Youb.  One of ordinary skill would have been motivated to make this modification to provide flexibility to sellers of assets as they may wish to establish for potential buyers.
   Re claim 7:   McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1 [or 2].
    Ramadoss further shows wherein the opportunity is posted on a distributed public ledger (paras 42, 49, 53, showing a blockchain as a public ledger that processes and records transactions.). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the marketplace wherein real estate assets can be bought and sold of McGee and the means to verify assets for sale and transactions involving them as in Ramadoss by the use of a public ledger as in Ramadoss.  One of ordinary skill would have been motivated to make this modification to include an immutable record of potential transactions. 
   Re claim 8: McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1 [or 2]. 
   Ramadoss further shows wherein the verification comprises verifying the monetary value of the share of the asset (para 207… the community of asset valuation/note valuation experts is important…There are many similarities between investing in real estate and investing in notes, including evaluating the collateral, and working with title, escrow and insurance companies…The community evaluator can also get an independent interior appraisal (i.e., monetary value), visit or drive by the property.) 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee by the means to verify assets for sale and transactions involving them as in Ramadoss. One of ordinary skill would have been motivated to make this modification to reduce a chance of fraud wherein those engaging in transactions actually have the authority to perform such activity.
   Re claim 9:  McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1 [or 2]. 
   Ramadoss further shows wherein the verification comprises verifying that the asset exists (para 207… the community of asset valuation/note valuation experts is important…There are many similarities between investing in real estate and investing in notes, including evaluating the collateral, and working with title, escrow and insurance companies…The community evaluator can also get an independent interior appraisal (i.e., value), visit or drive by the property).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee by the means to verify assets for sale and transactions involving them as in Ramadoss. One of ordinary skill would have been motivated to make this modification to reduce a chance of fraud related to the legitimacy of the assets involved in a potential transaction. 
   Re claim 10:  McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1 [or 2].
   Ramadoss further shows wherein the verification comprises verifying that the seller has title to the asset (paras 157… the processing server…may provide the transaction message or data included therein to the insurance or bank…, which may initiate the blockchain transaction, such as after evaluating risk for the transaction, assessing if the seller…has sufficient rights in the asset being sold.)  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee by the means to verify information about assets for sale as in Ramadoss. One of ordinary skill would have been motivated to make this modification to reduce a chance of fraud associated with assets being bought and sold. 
   Re claim 11: McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1 [or 2].
   Youb further shows a step of verifying the appraised market value of the share of the asset at the end of the time period, wherein the verification step is carried out by a third party appraiser (para 71… and at termination (of contract), the holder(s) of tokens can offer their tokens to the original source, presumably at or near the underlying commodity value, as of the expiration of the contract and showing a price value determined by a market.)  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee, the means to verify assets for sale and transactions involving them as in Ramadoss, the process of engaging in commercial transactions of Coleman and the description of contract terms as in Youb by the verification of value of an asset as shown in Youb. One of ordinary skill would have been motivated to make this modification to alert contract participants as to the results of a contract (i.e., their returns) in which they are both participating.    
   Re claim 12:  McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1 [or 2].
  Regarding the limitation, wherein the payment is initiated by the buyer using the buyer interface, McGee shows a buyer using a buyer interface (as in claim 1) to negotiate with a seller (pg. 13, lines 1-6…After the seller posts a revised contract, the buyer can choose to either accept the posted contract…If the buyer chooses to accept the current version of the contract, the buyer semaphore in the "deal accepted" box 128 will be activated) in conjunction with pg.1, lines 22-24, pg. 3, lines 19-23 describing the buyer interface).  Ramadoss further shows investors searching for and investing in projects (para 54… investors can confidently search for prospects using the platform, and make investments in the projects using cryptocurrency coins/tokens.)
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee and the payment options of Ramadoss by the platform of Ramadoss to actually make payments. One of ordinary skill would have been motivated to make this modification to incorporate, once a contract has been negotiated, the actual payment being made also to make it easier for users to begin and complete desired contract negotiations in a streamlined process.    
    Re claim 13: McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 12.   
   Ramadoss further shows wherein the payment from the buyer is first deposited into an escrow account pending acceptance by the seller (para 111…Implementations of transactions can include one or more of the following: [0112] holding a store of value at a bank or escrow to pay for completion of contract terms).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee by the means to implement transactions to ensure an ability to pay as in Ramadoss. One of ordinary skill would have been motivated to make this modification as a means to set aside funds for potential payment to ensure transaction completion. 
   Re claim 14: McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 12.
   Ramadoss further shows wherein the payment is made in fiat currency (para 161…In instances where an individual may have a combined fiat and blockchain cryptocurrency account, the processing server …may, as a result, store transaction history for a consumer's fiat and blockchain transactions for real estate investments)
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee by the payment options of Ramadoss. One of ordinary skill would have been motivated to make this modification to provide flexibility to users of the system that engage in buying and selling of assets. 
   Re claim 15:   McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 12.
   Ramadoss further shows wherein the payment is made in cryptocurrency (para 54… investors can confidently search for prospects using the platform, and make investments in the projects using cryptocurrency coins/tokens.)
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee by the payment options of Ramadoss. One of ordinary skill would have been motivated to make this modification to provide flexibility to users of the system that engage in buying and selling of assets.
  Re claim 16:  McGee in view of Ramadoss and further in view of Coleman and further in view of Youb shows the method of claim 1. 
   McGee further shows (as from claim 1) posting an opportunity, each said opportunity and associated smart contract being recorded on a blockchain (McGee shows an agreement between buyer and seller being recorded on and enforced through a smart contract on a blockchain (paras 73…The marketplace may identify a rule associated with the detected event, and perform one or more operations consistent with the rule. The detected event may correspond to a payment for a real estate purchase…. The operations performed may be in accordance with one or more terms or conditions of a contractual agreement (e.g., a smart contract) between users of the marketplace to effect a step in the real estate process occurring between said users. Thus, the blockchain integration can facilitate smart contracts being incorporated in the marketplace to establish and enforce the obligations of the users in the real estate process they engage in with each other.); and 
   …recording the transaction on the blockchain (paras 72… Embodiments of the real estate marketplace platform and app may be integrated or otherwise incorporated with blockchain technology and para 74, showing smart contract transaction recorded on blockchain…Blockchain technologies can function to enforce a smart contract and record the events occurring in relation to such enforcement. For example, enforcement of a term to disburse funds to a seller user occurring upon acceptance of the statement of accounts for the sale of real estate may occur in a smart contract for a real estate process. The enforcement will be a computer generated transfer of funds from the buyer user's financial institution account to a seller user's financial institution account. The funds will be transferred automatically, upon the event set out in the smart contract as the trigger for the transfer of funds. Blockchain will generate a ledger confirmation, such as one or more blocks, that is a record of the transfer of funds.)
    Ramadoss further shows validating the transaction by a third party validator (paras 157… the processing server…may provide the transaction message or data included therein to the insurance or bank…, which may initiate the blockchain transaction, such as after evaluating risk for the transaction, assessing if the seller…has sufficient rights in the asset being sold). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee by the means to verify assets for sale and transactions involving them as in Ramadoss. One of ordinary skill would have been motivated to make this modification to reduce a chance of fraud in transactions between buyers and sellers. 

   Regarding a re-posted offer from the original buyer, the steps of Coleman for engaging in a contract where the seller in Coleman is the original buyer of the claims, as follows:
      [if the terms and conditions of the smart contract allow, re-posting], by the original buyer, an opportunity to acquire the at least one share by purchase or trade according to terms and conditions as described in an associated [smart] contract, the re-posted opportunity being posted by the original buyer via the seller interface on the website, [the re-posted opportunity and associated smart contract being recorded on the blockchain] 
(pg. 6… a system according to the invention, by which buyers and sellers…can negotiate the purchase and sale of such equipment over the Internet. Using a standard web browser, e.g., Internet Explorer, buyers and sellers can connect to a website (operated by a website server) via the Internet. The website server has application software programmed to implement the negotiating functions in conjunction with pg.1, lines 22-24, pg. 3, lines 19-23 describing the seller interface; pg. 8, lines 11-12…The buyer and seller pages…allow the user to create…a listing (describing an item that is for sale); pg 9, lines 2-7…a seller can create a listing describing an item for sale by clicking on the sell tab 56, entering the user's seller page 24, and clicking on the "create new listing" button 64 to enter the "listing document manager" window 68. This window provides a box 100 containing text fields into which the seller can enter information regarding the item for sale.); 
    if the terms and conditions of the [re-posted smart] contract are deemed acceptable by a subsequent buyer, the subsequent buyer proceeds by issuing an offer for payment to the original buyer via the buyer interface 
(pg. 13, lines 1-6…After the seller posts a revised contract, the buyer can choose to either accept the posted contract…If the buyer chooses to accept the current version of the contract, the buyer semaphore in the "deal accepted" box 128 will be activated) in conjunction with pg.1, lines 22-24, pg. 3, lines 19-23 describing the buyer interface;
 pg. 15, lines 6-12…The seller cannot accept the contract prior to acceptance by the buyer. If, at any stage in negotiations, the buyer accepts the contract, the seller can then acknowledge the buyer's acceptance…The seller cannot edit the contract once the buyer has accepted - the seller must either acknowledge the buyer's acceptance…Once the seller has accepted, the transaction is completed and the contract is frozen.);

   if the original buyer accepts the payment offer, implementing the [smart] contract to transfer the share to the subsequent buyer, the offer being accepted by the original buyer via the seller interface to complete the transaction according to the terms and conditions of the [re-posted smart] contract
(pg. 15, lines 6-12…The seller cannot accept the contract prior to acceptance by the buyer. If, at any stage in negotiations, the buyer accepts the contract, the seller can then acknowledge the buyer's acceptance…The seller cannot edit the contract once the buyer has accepted - the seller must either acknowledge the buyer's acceptance…Once the seller has accepted, the transaction is completed and the contract is frozen.)
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the marketplace wherein real estate assets can be bought and sold of McGee and the means to verify assets for sale and transactions involving them as in Ramadoss by the process of engaging in commercial transactions of Coleman.  One of ordinary skill would have been motivated to make this modification to provide to buyers and sellers an easily useable interface to engage contract creation, negotiation and completion.    
 
   Youb further shows the bracketed [ ] limitations above as regards re-posting an opportunity, which Examiner interprets as a buyer being allowed to sell/trade the tokens he has purchased, and that trading/selling being associated with a separate smart contract where the negotiations between the original buyer and the subsequent buyer follow similar processes as outlined in Coleman above, as follows: 
     if the terms and conditions of the smart contract allow, re-posting, by the original buyer, an opportunity to acquire the at least one share by purchase or trade according to terms and conditions as described in an associated smart contract 
(para 89… The present technology therefore features an asset which is subject to a legally-enforceable security interest…In exchange for a sum, a series of tokens are generated and issued. The tokens are subject to a contract which provides for a future redemption, at a value secured by the security interest. The contract itself may be a smart contract…The tokens may be traded on an exchange which relies on a blockchain, where this is interpreted by the examiner as re-posting by the buyer being allowed and recorded on a smart contract on a blockchain). 
      It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the marketplace wherein real estate assets can be bought and sold of McGee, the means to verify assets for sale and transactions involving them as in Ramadoss, the process of engaging in commercial transactions relevant to a modified contract as in Coleman by the procedure in Youb that allows a user to sell or trade purchased assets.  One of ordinary skill would have been motivated to make this modification to provide flexibility, as an incentive to initially engage, in a first contract that allows the original buyer to engage in further transactions that may be of benefit to him.     
   Re claim 17:  the limitations closely parallel the limitations of claim 1 and are therefore rejected under a similar rationale.   McGee shows a system for monetizing a physical asset owned by a seller, wherein the system comprises:
   a memory (para 186…the platform is connected to hardware including servers wherein software and information are stored and accessible, and microprocessors operable to access and process information…);
    a communication interface (para 186…Embodiments of the present invention may incorporate a website (Examiner interprets as interface) providing functions of the marketplace to users. The website is connected to the platform that is further connected to elements, tools and modules of the system);
    one or more processors (para 186…The platform is connected to hardware including servers wherein software and information are stored and accessible, and microprocessors operable to access and process information as well as to generate agreements, proposals, maps and other outputs of the system, and an Internet or intranet connection means); and
   executable code stored in memory, wherein the code, when executed by the one or more processors (para 66…the terms “marketplace” and “system” as used herein mean the system of the present invention including hardware system elements, software code elements, the platform, app, website, and all elements connected to or integrated with the system…), causes the one or more processors to carry out the method as defined in any one of claims 1 [or 2].
   Re claim 18: the limitations closely parallel the limitations of claim 1 and are therefore rejected under a similar rationale. McGee shows a computer program product comprising a computer readable memory storing computer executable instructions thereon (para 66…the terms “marketplace” and “system” as used herein mean the system of the present invention including hardware system elements, software code elements, the platform, app, website, and all elements connected to or integrated with the system…; para 71… The operation of the system and all of the modules and tools incorporated therein, are in accordance with software code incorporated in the system. Said software is operable to create responses in and to otherwise control micro-processors and servers incorporated in the system to achieve the operations of the system and all of the modules and tools incorporated therein. )  that when executed by a computer perform the method as defined in any one of claims 1 [or 2]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696